Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 10404988 B2-Ye et al (hereinafter referred to as “Ye”), in view of US 20080232465 A1-Zhang does not disclose, with respect to claim 1, “determining, by the processor, whether a portion of a block is subject to a zero-out operation based on a comparison between _a threshold number of samples and a number of samples in one of a height dimension and a width dimension of the block” and “partitioning, by the processor, the block into multiple blocks in response to the flag indicating that the coded video bitstream is only coded in the lossless coding mode and a determination that the portion of the block is subject to the zero-out operation,” as claimed.  Rather, YE discloses a method for video decoding in a decoder (Fig. 2a), comprising: decoding, by a processor and from a coded video bitstream, a flag that is indicative of whether applying a lossless coding mode (column 10, lines 30-45, wherein transform and quantization may be bypassed for lossless coding; column 11, lines 1-7 discloses that the transquant_bypass_enabled_flag is signaled in the PPs to indicate whether transform and quantization may be bypassed. Also see column 18, lines 45-67); partitioning, by the processor and in response to the flag being indicative of applying the lossless coding mode, a block into multiple blocks based on the block having at least one side that is equal to or greater than a threshold size (column 33, lines 10-20, wherein the current CU size is bigger than a threshold; lines 45-55, wherein size of coding unit is larger than a threshold) for zeroing out a portion of the block (According to instant applicant’s publication, [0134], zero-out refers to removing all transforms coefficients. Therefore, to be consistent with instant applicant’s specification, Ye discloses in column 29, lines 55-67, wherein current block is partitioned into four quadrants and whether the coefficients in on tu are all zeros, respectively); and reconstructing, by the processor, the multiple blocks respectively from the coded video bitstream based on the lossless coding mode (column 17, lines 20-30, wherein based on lossless coding, reconstructed CU  is mathematically the same as the original CU). Similarly, Zhang discloses a threshold size being used in determining whether to perform a zero-out operation for a portion of a block ([0015], wherein a zero-out process is expected as determined in response to a dynamic threshold). The same reasoning applies to claims 9 and 19 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487